Citation Nr: 0520323	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  97-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-operative sigmoid 
abscess and diverticulum of the colon.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1982 to May 1985.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 1997 decision by the 
RO which, in part, denied service connection for the 
disability now at issue on appeal.  A personal hearing at the 
RO was held in February 1998.  The Board remanded the appeal 
to the RO for additional development in January 2000 and 
November 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not manifest a sigmoid abscess or 
diverticulum of the colon in service or until many years 
after, and there is no competent medical evidence that any 
current disability of the colon is related to service.  


CONCLUSION OF LAW

The veteran does not have sigmoid abscess or diverticulum of 
the colon due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in December 1996.  The Board 
concludes that information and discussion as contained in the 
March 1997 rating decision, the statement of the case issued 
in April 1997, the June 1998, December 2000, February 2002, 
and March 2005 supplemental statements of the case (SSOC), 
the Board remands in January 2000 and November 2003, and in 
letters sent to the veteran in April 2001, January 2003, and 
May 2004 have provided him with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him of his responsibility to submit 
evidence showing that he had sigmoid abscess and diverticulum 
of the colon during service; of what evidence was necessary 
to substantiate the claim for service connection; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran also testified at a hearing at the 
RO in February 1998.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how the 
claim was still deficient.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

On a Report of Medical History for service enlistment in 
April 1982, the veteran denied any history of stomach or 
intestinal trouble, and no illnesses or any medical treatment 
with the past five years.  

The service medical records showed that the veteran was seen 
beginning in May 1982 for diarrhea and reported a history of 
colitis five years earlier.  The assessment was 
gastroenteritis.  In August 1982, he was evaluated for 
gastrointestinal problems, including blood in his stool and 
multiple bowel movements daily for the past several weeks.  
He reported treatment for ulcerative colitis when he was 18 
years old and that his symptoms had resolved with 
medications.  A flexible sigmoidoscopy yielded the impression 
of ulcerative colitis.  A rectal biopsy pathology report 
showed no evidence of inflammation or abscess.  The initial 
impression was probable inflammatory bowel disease.  An 
October 1982 report indicated that an air contrast barium 
enema revealed no evidence of ulcerative colitis.  Stool 
cultures in February 1983 were positive for Campylobacter.  

The veteran was admitted for evaluation of possible 
ulcerative colitis in April 1983.  All diagnostic studies, 
including air contrast barium enema, colonoscopy, upper 
gastrointestinal (UGI), and small bowel series were with 
normal limits.  The diagnosis was gastroenteritis of unknown 
etiology, possibly viral.  A repeat colonoscopy in June 1983 
showed no evidence of inflammatory lesions.  A progress note 
in September 1984 indicated that the veteran had recurring 
gastrointestinal symptoms for the past seven years.  He had 
two colonoscopies and five barium enemas during service, 
which were all negative.  Proctosigmoiddoscopic examination 
in September 1984 was very normal with vascular pattern and 
normal mucosa.  

An examination for a Medical Evaluation Board (MEB) in 
September 1984 indicated that the veteran was admitted for 
upper abdominal symptoms of three weeks duration.  The report 
included a description of the veteran's medical history and 
referred to the numerous treatment reports described above.  
An UGI and small bowel series were normal with excellent view 
of the terminal ileum, and an air contrast barium enema 
showed no pathology.  Stool cultures revealed heavy growth of 
Campylobacter fetus species jejuna and was positive for 
occult blood.  He was started on antibiotics and his 
Campylobacter infection resolved within ten days with 
negative cultures.  He was also evaluated by psychiatry which 
felt that there was a tremendous psychological overlay to his 
problems and recommended a MEB.  The final diagnoses included 
irritable bowel syndrome (IBS), Campylobacter infection 
resolved, chronic paroxysmal hemicrania, and psychological 
factors affecting physical condition.  The veteran was 
medically discharged in May 1985.  

When examined by VA in January 1986, the veteran reported 
intermittent diarrhea about every six weeks, occasional 
nausea and umbilicus night pain, but no vomiting.  The 
diagnoses included probable irritable bowel syndrome, by 
history, and status post treatment for Campylobacter 
infection.  

By rating action in April 1986, service connection was 
established, in part, for irritable bowel syndrome, and a 10 
percent evaluation was assigned.  

When examined by VA in May 1987, the veteran reported a 
history of extensive evaluations of his GI tract with at 
least 10 air contrast barium enemas and three different 
colonoscopies, all of which had been totally within normal 
limits.  He reported that his symptoms had not changed since 
his discharge from service, except that his appetite was 
better and he had gained 10 to 15 pounds.  Physical 
examination was essentially within normal limits except for 
slight tenderness to palpation in the right upper quadrant.  

A VA Discharge Summary report in November 1996, showed that 
the veteran was transferred from Savannah with a five-day 
history of abdominal pain.  Numerous diagnostic studies, 
including a CT scan, ultrasound, and air contrast barium 
enema showed left diverticulosis of the abdomen.  The 
diagnoses included sigmoid abscess and history of 
diverticulum.  

The evidentiary record includes a March 1997 medical opinion 
by a VA physician that there was no relationship between the 
veteran's service-connected IBS and his current 
gastrointestinal disorders.  The physician stated that 
diverticular disease is a totally different entity 
pathophysiologically and does not cause IBS.  The reference 
to "inflammatory bowel disease" in the record referred to 
ulcerative colitis and Crohn's disease, both of which are 
entirely different entities and not caused by IBS.  

The veteran was admitted to a VA hospital for elective 
laparoscopically assisted sigmoid colectomy in July 1997.  
The pathology report found diverticulosis and focal 
diverticulitis with foreign body granulomas in the colon.  
The diagnoses included diverticular disease.  

At a personal hearing at the RO in February 1998, the veteran 
testified that he started having problems with his colon 
while in service in 1983, manifested by dehydration and blood 
in his stools.  He testified that he went from about 150 
pounds down to about 100 pound because of dehydration.  He 
had chronic gastrointestinal problems ever since his 
discharge from service and has been treated by VA on numerous 
occasions since 1985.  

VA examination reports in August 1998 and June 2000 did not 
include any pertinent medical information on the question of 
the etiology or date of onset of the veteran's sigmoid 
abscess or diverticulitis.  The claims file was not made 
available to the examiner in August 1998, and the latter 
examiner indicated that while he had reviewed the claims 
file, not all of the veteran's medical records were available 
for review.  It appears that both examinations were 
undertaken in connection with the veteran's claim for an 
increased rating for his IBS.  In any event, neither report 
provided any useful information concerning the current claim 
for service connection for sigmoid abscess and diverticulum 
of the colon.  

When examined by VA in May 2004, the examiner indicated that 
he reviewed the claims file and provided a detailed 
description of the veteran's medical history.  He noted that 
the veteran reported that his gastrointestinal problems began 
in service in 1983, but that the service medical records 
indicated that the veteran reported that he was first treated 
and diagnosed with ulcerative colitis when he was 18 years 
old, prior to entering service.  The examiner concluded that 
the veteran had IBS in service and that while there were 
references to ulcerative colitis and "probable inflammatory 
bowel disease in service, these were based primarily on the 
veteran's symptoms and his self-described history of 
ulcerative colitis prior to service which was not confirmed 
by any objective diagnostic studies in service.  He noted 
that the service medical records included several diagnostic 
studies, including air contrast barium enemas and lower 
endoscopies, none of which revealed any changes consistent 
with inflammatory bowel disease.  The veteran had two 
admissions for Campylobacter fetus infection which resulted 
in bloody diarrhea.  However, the veteran did not have any 
physical evidence of diverticulosis during service.  He 
pointed out that a colonoscopy in June 1983, and a 
sigmoidoscopy shortly before discharge from service were both 
negative.  If the veteran had diverticulosis, it would have 
been detected.  The examiner opined, in essence, that the 
veteran's current disability manifested by post-operative 
sigmoid abscess and diverticulum of the colon was not related 
to service, and was not aggravated by his IBS.  He reiterated 
that the claims file was reviewed in great detail and that 
the medical documentation in the file refuted the veteran's 
claim that inflammatory bowel disease, sigmoid abscess, or 
diverticula of the colon had their onset in service.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§ 1131 (West 2004).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Analysis

The veteran asserts that he had chronic colon problems in 
service and believes that service connection should be 
established for post-operative sigmoid abscess and 
diverticulum of the colon.  

Although the veteran is competent to testify as to the 
symptoms he has experienced, he is not competent to testify 
to the fact that what he experienced in service is the same 
condition that he is currently diagnosed with.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The veteran, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu, 2 Vet. App. 492 (1992).  See also Franzen 
v. Brown, 9 Vet. App. 235 (1996).  Moreover, the veteran has 
presented no competent medical evidence relating his post-
operative sigmoid abscess or diverticulum of the colon to 
military service.  

The service medical records showed that the veteran had 
chronic gastrointestinal problems prior to and during 
service, manifested by frequent episodes of bowel disturbance 
and abdominal distress.  However, there was no evidence of 
any inflammation, or abscess of the colon.  Although he 
reported during service that he was treated and diagnosed 
with ulcerative colitis prior to service, all diagnostic 
studies in service failed to reveal any findings or pathology 
consistent with a sigmoid abscess or diverticula of the 
colon.  The first objective evidence of any problems 
involving the colon was in November 1996, more than 11 years 
after discharge from service.  

Additionally, the veteran was evaluated by VA for the express 
purpose of determining the etiology and date of onset of his 
sigmoid abscess and diverticula of the colon.  The examiner 
reviewed the entire claims file and provided a comprehensive 
description of his symptoms and treatment up to the present 
time.  The examiner concluded that the there was no evidence 
of any inflammation or abscess of the colon in service.  
Furthermore, he pointed out that irritable bowel syndrome, 
for which service connection has been established, does not 
cause or aggravate irritable bowel syndrome.  

The evidentiary record also includes a February 1997 opinion 
by another VA physician, to the effect that there was no 
relationship between the veteran's IBS and his current 
diverticular disease.  He noted that they were totally 
different and unrelated disease processes and that 
diverticular disease does not cause or aggravate IBS.  

The medical evidence of record does not show that the 
veteran's sigmoid abscess or diverticulum of the colon were 
present in service or until many years after discharge from 
service, and there is no competent evidence relating such 
disease to service.  Accordingly, the Board finds that there 
is no basis to grant service connection and the appeal is 
denied.  




ORDER

Service connection for post-operative sigmoid abscess and 
diverticulum of the colon is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


